Citation Nr: 1032071	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-15 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
bilateral pes planus.

2.  Whether new and material evidence has been received to reopen 
a claim for compensation benefits pursuant to 38 U.S.C. § 1151 
for a left arm and hand disability to include left 4th and 5th 
digits.

3.  Entitlement to compensation benefits pursuant to 38 U.S.C. § 
1151 for a left arm and hand disability.

4.  Entitlement to compensation benefits pursuant to 38 U.S.C. § 
1151 for a right arm and hand disability and neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1948 to 
December 1951.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2006 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In that 
decision, the RO denied the Veteran's claims for a disability 
rating higher than 10 percent for bilateral pes planus, for 
service connection for a left arm and hand disability because new 
and material evidence had not been submitted sufficient to reopen 
a previously denied claim, and for service connection for a right 
arm and hand disability with neck pain.

In March and May 2007, the Veteran indicated on his appeal form 
that he desired a Board hearing at the RO.  And in July 2007, he 
submitted a statement requesting a Board hearing in Washington, 
DC.  However, a report of contact form, dated in August 2007, 
indicates that the Veteran stated that he desired to withdraw his 
request for a hearing.  38 C.F.R. § 20.702(e) (2009).  
Accordingly, the request for hearing is withdrawn and the Board 
will proceed without further delay.

In July 2010, because of his age, the Board advanced the 
Veteran's claim on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for compensation pursuant to 38 U.S.C.A. § 1151 are 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is no more than moderate.

2.  Although the Veteran did not appeal the January 1995 rating 
decision denying his claim for compensation benefits pursuant to 
38 U.S.C. § 1151 for a left arm and hand disability or the 
February 2002 rating decision continuing to deny that claim, 
additional evidence submitted since that February 2002 rating 
decision relates to unestablished facts necessary to substantiate 
the claim and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher than 
10 percent for bilateral pes planus.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5276 (2009).

2.  The RO's January 1995 and February 2002 rating decisions 
denying the Veteran's claim for compensation benefits pursuant to 
38 U.S.C. § 1151 for a left arm and hand disability are final and 
binding based on the evidence then of record because he did not 
appeal either decision; however, he has since submitted new and 
material evidence to reopen this claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims file reveals compliance with the notice and 
duty to assist requirements.  38 U.S.C.A. § 5100, et seq. (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Letters dated in July 2005 and June 2006 advised the Veteran of 
the evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in obtaining 
and what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The July 2005 letter also provided notice in compliance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006) for the Veteran's petition to 
reopen his claim for compensation benefits pursuant to 38 U.S.C. 
§ 1151 for a left arm and hand disability.  In Kent, the Court 
held that VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information needed to establish entitlement to the 
underlying benefit being sought.  To satisfy this requirement, VA 
adjudicators are required to look at the bases of the denial in 
the prior final decision and provide the claimant a notice letter 
describing what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  The RO issued that July 
2005 notice letter prior to initially adjudicating the claims in 
April 2006, the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The June 2006 letter also apprised the Veteran of the downstream 
disability rating and effective date elements of his claims.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  And since 
providing that additional notice, VA readjudicated his claims in 
an April 2007 statement of the case.  Where notice provided prior 
to the initial adjudication of the claims was inadequate or 
incomplete, this timing error can be effectively cured by 
providing any necessary notice followed by a readjudication of 
the claim, such as in a statement of the case or supplemental 
statement of the case, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claims.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).

A reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.   All VA notice errors are 
not presumptively prejudicial, the error must be examined in the 
context of the facts of a particular case.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Prejudicial deficiencies in the timing or content of notice can 
be cured by showing the essential fairness of the adjudication 
will not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant, established by statements 
or actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
the claim; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Additionally, 
consideration also should be given to whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim served to render any pre-adjudicatory 
notice error non-prejudicial.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Vazquez-
Flores, 22 Vet. App. 37 (2008); Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board had erred by relying on various post-
decisional documents for concluding adequate notice had been 
provided, but the evidence showed the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

And as for the duty to assist, the RO obtained the Veteran's 
service medical records, service personnel records, private 
medical records, and VA treatment records, including the reports 
of his VA examinations assessing the severity of his bilateral 
pes planus.  His most recent VA examination was in October 2005 
and the report of the VA examinations and other medical records, 
provide the information needed to determine whether the current 
ratings are appropriate.  38 C.F.R. §§ 3.327, 4.2 (2009); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Thus, as there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2002).


Entitlement to a Disability Rating Higher than 10 percent for 
Bilateral Pes Planus

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2009).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Where the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability exhibited symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of a staged rating would be necessary.  The 
relevant temporal focus for adjudicating the level of disability 
of an increased-rating claim is from one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

If two ratings are potentially applicable, the higher one will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  When reasonable doubt 
arises as to the degree of disability, that reasonable doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009).  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, and the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's bilateral pes planus is rated under Diagnostic Code 
5276, which provides for a 10 percent rating for bilateral pes 
planus that is moderate, characterized by weight-bearing line 
over or medial to great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  The next higher 
rating of 30 percent is warranted for bilateral pes planus that 
is severe, characterized by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities.  A maximum rating of 50 percent is 
warranted where bilateral pes planus is pronounced, characterized 
by marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and is not improved by orthopedic 
shoes or appliances.  
38 C.F.R. § 4.71a (2009).

VA's Rating Schedule does not define the words slight, moderate, 
or severe.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence for equitable and just 
decisions.   38 C.F.R. § 4.6 (2009).

The Board has also considered the applicability of other 
diagnostic codes pertaining to the foot:  weak foot (5277), pes 
cavus (5278), Morton's disease (5279), hallux valgus (5280), 
hallux rigidus (5281), hammer toe (5282), malunion or nonunion of 
the tarsal or metatarsal bones (5283), or other foot injury 
(5284).  But the facts and circumstances of this case do not 
permit the application of the other diagnostic codes because the 
Veteran does not have those disabilities, or if they may be 
applied, they are of no benefit to the Veteran.  Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

An October 2005 VA examination shows that on physical examination 
of the feet, there was no abnormal motion, crepitus, edema, 
effusion, fatigability, instability, mass, muscle atrophy, 
painful motion, redness, spasm, tenderness, heat, or 
incoordination.  There was moderate weakness, and severe tinea 
pedis and onchomycosis, but no callus formation, ulceration or 
other skin breakdown, coolness, or corns.  Circulation was 
normal.  The Veteran's gait was not normal as he did not 
ambulate.  There was no evidence of abnormal weight bearing 
because the Veteran would not stand, but there was an arch 
present on non-weight bearing for each foot.  The Veteran had 
bilateral flat feet, but there was no forefoot malalignment, 
pronation, pain on manipulation, hammer toes, hallux valgus, or 
pes cavus.  

X-rays showed that with respect to the Veteran's right foot, 
there was minimal hallux valgus and the remaining osseous and 
articular structures and the soft tissues were unremarkable.  
There was no evidence of arthritis, fracture, or dislocation.  

With respect to the left foot x-rays, there was a small exostosis 
of the distal phalanx of the great toe and probable early 
osteoarthritis of the proximal interphalangeal joint of the 4th 
toe.  The focal area of benign cortical thickening of the distal 
portion of the proximal phalanx of the 2nd toe indicated old 
trauma.  There was a very small ossific density in the vicinity 
of the proximal interphalangeal joint of the 3rd toe which could 
be related to old trauma.  No recent fracture or dislocation was 
evident and that there was a small plantar calcaneal spur.

In summary, the report provides that although the Veteran is 
unable to stand and is not ambulatory, his bilateral pes planus 
is very mild.  The report further provides that although the 
Veteran is dependent in most activities of daily living, that is 
not due to his pes planus, but rather, was due to his conversion 
reaction and degenerative joint disease.

Applying the Diagnostic Code 5276 criteria to the facts of this 
case, the Board finds the Veteran's pes planus is no more than 
moderate.  Although the Veteran cites his inability to stand and 
walk as evidence that he deserves a higher rating, the competent 
medical evidence of record does not attribute that to his 
bilateral pes planus, but to other disabilities.  Therefore, the 
evidence of record does not support a disability rating higher 
than 10 percent for the pes planus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  In applying those 
regulations, VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  The 
determinations are, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. 
Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59.  However, 
because the diagnostic code pertaining to pes planus does not 
contain criteria based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are 
not applicable.

Furthermore, the competent medical evidence indicates the 
Veteran's bilateral pes planus has not warranted a disability 
rating higher than 10 percent at any time during the applicable 
time period because more than moderate pes planus has not been 
shown.  Consequently, there is no basis to assign any higher 
rating for any period under consideration on this appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

And finally, the Board has considered whether the record raises 
the matter of extraschedular ratings.  38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are found 
to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1) (2009).  In 
this case, the Board finds that the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's pes 
planus disability, but findings supporting a higher rating have 
not been documented.  In addition, it has not been shown that the 
service-connected pes planus disability has required frequent 
periods of hospitalization or has produced marked interference 
with the Veteran's employment.  The vast majority, if not all, of 
the evaluation and treatment he has received for the bilateral 
pes planus has been on an outpatient basis, not as an inpatient.  
Therefore, the Board finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted.  Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Whether there is New and Material Evidence to Reopen the Claim 
for Compensation Pursuant to 38 U.S.C.A. § 1151 for a Left Arm 
and Hand Disability

The RO first considered and denied the Veteran's claim for § 1151 
compensation for a left arm and hand disability in a January 1995 
rating decision.  The RO denied the claim because there was 
insufficient evidence to identify the VA treatment that allegedly 
harmed the Veteran's left arm and hand.

the Veteran must show that the VA treatment in question resulted 
in additional disability and, further, that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event which was 
not reasonably foreseeable; 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2009); VAOGCPREC 40-97 (1997), 63 Fed. Reg. 31263 
(1998).

The RO reopened and adjudicated this claim in February 2002.  The 
RO denied the Veteran's claim because there was no evidence he 
received contrast material in conjunction with the CT scan 
procedure he alleges caused injury to his left arm and hand, nor 
was there competent medical evidence of a current left arm and 
hand disability.  In June 2002, the Veteran submitted a notice of 
disagreement with the RO's decision and in January 2003, the RO 
provided him a statement of the case concerning his claim.  In 
July 2004, the RO received a statement from the Veteran 
reiterating his disagreement with the RO's decision.  However, 
his time period for filing a substantive appeal had lapsed and 
the February 2002 decision had become final and binding on him 
based on the evidence then of record and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2009).

Since the RO has previously considered and denied this claim, and 
the Veteran did not timely appeal the decision, the first inquiry 
is whether new and material evidence has been submitted during 
the many years since to reopen this claim.  38 C.F.R. § 3.156 
(2009).  Regardless of whether the RO determined there was new 
and material evidence, the Board make this threshold preliminary 
determination, before proceeding further, because it affects the 
Board's jurisdiction to adjudicate the claim on its underlying 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167 (1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); McGinnis v. Brown, 4 Vet. App. 239 (1993); 
VAOPGCPREC 05-92 (1992), 57 Fed. Reg. 49744 (1992).

If the Board finds that new and material evidence has not been 
submitted, then its analysis must end and further analysis is 
neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If, however, there is new and material 
evidence, then the Board must reopen the claim and review the 
former disposition.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decisionmakers; and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence already of record at the 
time of the last prior final denial of the claim sought to be 
opened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  However, VA is not required to consider 
the patently incredible to be credible.  Duran v. Brown, 7 Vet. 
App. 216 (1994).

The RO's February 2002 denial of the Veteran's claim is the most 
recent final and binding decision on his claim, VA is required to 
review for newness and materiality only the evidence submitted by 
a claimant since the last final disallowance of a claim on any 
basis to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Based on the grounds stated for the denial of the claim in the 
RO's February 2002 rating decision, new and material evidence 
would consist of competent evidence suggesting the Veteran 
received contrast media during the CT scan at issue or indicating 
he currently has a left arm and hand disability or a disability 
caused by VA treatment or services.

The additional evidence submitted since that February 2002 RO 
rating decision includes a June 2002 VA treatment note providing 
a diagnosis of bilateral ulnar neuropathy.   

That additional evidence is both new and material because it was 
not previously submitted to decisionmakers and, therefore, not 
previously considered, and because it relates to an unestablished 
fact necessary to substantiate the claim, specifically, by 
providing a current diagnosis of a left arm and hand disability.  
Therefore, that new evidence raises a reasonable possibility of 
substantiating his claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 and therefore the evidence is also material to the claim.  
New and material evidence having been submitted, the claim is 
reopened.  To that extent only, the claim is allowed.


ORDER

The claim for a disability rating higher than 10 percent for 
bilateral pes planus is denied.

The claim for compensation benefits pursuant to 38 U.S.C. § 1151 
for a left arm and hand disability is reopened.  To that extent 
only, the claim is allowed.



REMAND

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
or an examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death were 
service connected.  38 U.S.C.A. § 1151(West 2002); 38 C.F.R. 
§ 3.358(a) (2009).  The Veteran must show that the VA treatment 
in question resulted in additional disability and, further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009); 
VAOGCPREC 40-97 (1997), 63 Fed. Reg. 31263 (1998).

The Veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for a left arm and hand disability and a right 
arm and hand disability with neck pain.  Those disabilities are 
claims to be due to a CT scan of his head provided at the VA 
Medical Center (VAMC) in Mountain Home, Tennessee in November 
1993.  Specifically, he asserts that he has nerve damage as a 
consequence of the contrast media used in that procedure.  
Essentially, he alleges that he now suffers additional disability 
because of VA's carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault in performing 
this procedure which was not reasonably foreseeable.

The Veteran's VA treatment records show that on November 23, 
1993, he was provided a CT scan of his head at the Mountain Home 
VAMC.  

The first matter for consideration is whether the Veteran has 
additional disability for the purposes of VA compensation by 
comparing his physical condition immediately prior to this 
procedure to his condition after this procedure.  38 C.F.R. § 
3.361(b) (2009).  The Veteran's VA treatment records show that on 
November 11, 1993, less than two weeks prior to the procedure at 
issue, he reported arm and hand numbness and neck symptoms.  
However, he asserts that his current upper body symptoms did not 
begin until after his November 23, 1993 CT scan.  The Veteran, as 
a layman, is competent to provide evidence of his observable 
symptoms, such as having bilateral arm and hand pain, numbness, 
and tingling with neck pain.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, he is not competent to provide an opinion on 
matters requiring medical knowledge and training, such as 
relating his current bilateral arm symptoms to the November 1993 
procedure at issue.  Routen v. Brown, 10 Vet. App. 183 (1997); 
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

So while there is evidence of record suggesting the Veteran had 
bilateral hand and arm and neck symptoms prior to the November 
1993 CT scan at issue, the crux of his testimony appears to be 
that following the procedure at issue, he began to experience 
pain, which constitutes additional or greater symptoms.  The 
Veteran's VA treatment records show that in June 1994 and July 
1994 he received treatment for left arm and hand pain and neck 
pain.  Thus, there is competent evidence suggesting the Veteran 
may have additional disability since the November 1993 procedure 
at issue.  Furthermore, the Veteran's VA treatment records show 
that he has since been diagnosed with bilateral ulnar neuropathy.  
However, there is no competent medical evidence of record 
regarding the purported relationship to these asserted additional 
disabilities and the November 1993 VA CT scan.

Furthermore, even if the record were to establish the Veteran now 
has additional disability as a result of the November 1993 
procedure at issue, the next issue for consideration would be 
whether these additional disabilities were reasonably foreseeable 
consequences of this procedure and whether the VA treatment in 
question did not meet acceptable standards such that it involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, and whether he did not 
provide his informed consent to any particular aspect of his 
care.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(c)(1) 
(2009); VAOPGCPREC 40-97 (1997), 63 Fed. Reg. 31263 (1998).  
While there is a signed form indicating the Veteran provided his 
consent to the procedure and there is evidence to the contrary, 
there is no competent medical evidence of record with respect to 
whether the Veteran's asserted additional disabilities are 
reasonably foreseeable consequences of this procedure and whether 
the VA treatment in question did not meet acceptable standards.

While there is competent evidence that the Veteran may have 
additional disabilities following the November 1993 procedure at 
issue, he has not been afforded a VA examination and opinion 
addressing the relevant requirements for compensation under 38 
U.S.C.A. § 1151.  Therefore, remand is required to cure the 
evidentiary deficiency.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).

Furthermore, in the April 2006 rating decision at issue, the RO 
denied all of the Veteran's claims at issue, including his claim 
for § 1151 compensation for a right arm and hand disability with 
neck pain.  In response to that decision, the Veteran submitted a 
notice of disagreement indicating he was in disagreement with the 
RO's decision and referenced all of his claims denied in that 
decision by including a copy of his statement filing his claims.  
However, in the April 2007 statement of the case, the RO failed 
to address that claim.  The RO has not since issued any statement 
of the case addressing that claim.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate Board 
action is to remand the issue for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA examination 
to assess the nature of his asserted 
bilateral arm and hand disabilities and neck 
pain and whether they were caused by the 
November 1993 CT scan.  The examiner should 
adequately summarize the relevant history and 
clinical findings and provide a rationale for 
all opinions expressed.  The examiner should 
review the claims file and the examination 
report should note that review.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that each claimed 
disability, bilateral arm disability, 
bilateral hand disability, and neck 
disability, is the result of the November 
1993 CT scan or shows any additional 
disability as the result of the November 1993 
CT scan.  Should the examiner determine that 
any diagnosed disability is a result of that 
procedure, the examiner should also address 
whether any disability is due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault by VA in 
performing the CT scan; or

(2) an event not reasonably 
foreseeable in the course of such 
treatment.


2.  Then, readjudicate the claims for 
compensation under 38 U.S.C.A. § 1151.  If 
any decision is adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States Court 
of Appeals for Veterans Claims for development or other 
appropriate action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


